Name: Commission Regulation (EEC) No 723/81 of 13 March 1981 concerning Annex IV to Regulation (EEC) No 3061/79 on common rules for imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 75/8 Official Journal of the European Communities 21 . 3 . 81 COMMISSION REGULATION (EEC) No 723/81 of 13 March 1981 concerning Annex IV to Regulation (EEC) No 3061 /79 on common rules for imports of certain textile products originating in the People's Republic of China limits established pursuant to Article 1 1 of that Regu ­ lation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in the People's Republic of China ('), as last amended by Regulation (EEC) No 3554/80 (2), and in particular Articles 14 and 17 thereof, Whereas, in Annex IV to Regulation (EEC) No 3061 /79 , it is stated that the allocations as between Member States of quantitative limits for 1981 have been published for the purposes of information and that the final version shall be the subject of a Commu ­ nity Regulation at the beginning of 1981 ; Whereas it is appropriate to provide for 1981 the same allocations as those published in Annex IV to Regula ­ tion (EEC) No 3061 /79 and to include the quantitative The allocation of the Community quantitative limits set out in Annex IV to Regulation (EEC) No 3061 /79 is hereby fixed for 1981 in the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 March 1981 . For the Commission Wilhelm HAFERKAMP Vice-President (  ) OJ No L 345, 31 . 12 . 1979, p . 1 . 2 OJ No L 381 , 31 . 12 . 1980 , p . 84 . 21 . 3 . 81 Official Journal of the European Communities No L 75/9 ANNEX QUANTITATIVE LIMITS VALID FOR 1981 THIRD COUNTRY : CHINA Category CCT heading No NIMEXE code ( 1981 ) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1 55.05 55.05-13 ; 19 ; 21 ; 25 ; 27 ; 29 ; 33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 48 ; 52 ; 58 ; 61 ; 65 ; 67 ; 69 ; 72 ; 78 ; 92 ; 98 Cotton yarn , not put up for retail sale D F I BNL UK IRL DK EEC Tonnes 1 228 509 104 138 62 89 51 2 181 2 C ) Ã 2 a) 55.09 55.09-01 ; 02 ; 03 ; 04 ; 05 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 31 ; 33 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 76 ; 77 ; 78 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 ; 97 55.09-03 ; 04 ; 05 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 70 ; 71 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 ; 97 Other woven fabrics of cotton : Woven fabrics of cotton , other than gauze, terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics : a) Of which other than unbleached or bleached D F I BNL UK IRL DK EEC D F I BNL UK IRL DK Tonnes Tonnes 2 725 4 682 1 724 3 177 3 874 495 1 526 18 203 272 468 172 C ) 387 328 153 3 (') 3 a) 56.07 A 56.07-01 ; 04 ; 05 ; 07 ; 08 ; 10 ; 12 ; 15 ; 1 9 ; 20 ; 22 ; 25 ; 29 ; 30 ; 31 ; 35 ; 38 ; 39 ; 40 ; 41 ; 43 ; 45 ; 46 ; 47 ; 49 56.07-01 ; 05 ; 07 ; 08 ; 12 ; 15 ; 19 ; 22 ; 25 ; 29 ; 31 ; 35 ; 38 ; 40 ; 41 ; 43 ; 46 ; 47 ; 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics ( including terry fabrics) and chenille fabrics : a) Of which other than unbleached or bleached D F I BNL UK IRL DK EEC D F I BNL UK IRL DK Tonnes Tonnes 286 138 203 2 266 40 52 64 3 049 29 14 20 C ) 4 0 6 (') Category 2 including cotton fabrics (absorbent gauze), destined for the retail trade , not impregnated or coated with pharmaceutical substances, falling within heading No 30.04 of the Common Customs Tariff, and larger than 50 x 50 cm . (2) See Appendix . No L 75/ 10 21 . 3 . 81Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1981 ) Description MemberStates Units Quantitative limits from 1 January to 31 December 1981 4 I 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts , T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of regenerated textile fibres , other than babies' garments D F I BNL UK IRL DK EEC 1 000 pieces 1 215 1 371 657 453 557 21 86 4 360 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 ; 31 ; 33 ; 34 ; 35 ; 36 ; 39 ; 40 ; 41 ; 42 ; 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys , pullovers , slip-overs , waist ­ coats , twinsets , cardigans, bedjackets and jumpers , knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK EEC 1 000 pieces 1 508 745 667 408 1 1 26 (') 26 74 4 554 (') 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants woven trousers and slacks, of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK EEC 1 000 pieces 2815 942 528 884 (') 231 34 297 5 731 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls' and infants ' outer garments : B. Other : Blouses and shirt blouses , knitted , crocheted (not elastic or rubberized), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK EEC 1 000 pieces 658 226 274 124 162 20 52 1 516 ( l ) See Appendix. 21 . 3 . 81 Official Journal of the European Communities No L 75/ 11 Category CCT heading No NIMEXE code ( 1981 ) Description MemberStates Units Quantitative limits from 1 January to 31 December 1981 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys ' under garments , in ­ cluding collars , shirt fronts and cuffs : Men's and boys ' shirts , woven , of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK EEC 1 000 pieces 3 354 581 577 490 801 38 397 6 238 9 55.08 62.02 B III a) 1 55.08-10 ; 30 ; 50 ; 80 62.02-71 Terry-towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics D F I BNL UK IRL DK EEC Tonnes 780 200 290 120 378 14 252 2 034 Ã,Ã  (') 60.02 A 60.02-40 Gloves , mittens and mitts , knitted or crocheted, not elastic or rubberized : Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized , impregnated or coated with artificial plastic materials D UK 1 000 pairs 1 804 658 (') 12 60.03 A B I II b) C D 60.03.-11 ; 19 ; 20 ; 27 ; 30 ; 90 Stockings , under stockings , socks , ankle ­ socks , sockettes and the like , knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres D F I BNL UK IRL DK EEC 1 000 pairs 912 4 526 352 1 017 702 23 230 7 762 14 B 61.01 B V b) 1 2 3 61.01-41 ; 42 ; 44 ; 46 ; 47 Men's and boys ' outer garments : Men's and boys ' woven overcoats , rain ­ coats and other coats , cloaks and capes , other than those of category 14 A, of wool , of cotton or of man-made textile fibres D I UK IRL 1 000 pieces 47 20 15 1 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , other than garments of category 1 5A, of wool , of cotton or of man-made textile fibres I IRL 1 000 pieces 23 3 17 61.01 B V a) 1 2 3 61.01-34 ; 36 ; 37 Men's and boys ' outer garments : Men's and boys' woven jackets (exclu ­ ding waister jackets) and blazers , of wool , of cotton or of man-made textile fibres I UK 1 000 pieces 21 37-8 ( l ) See Appendix . No L 75/ 12 21 . 3 . 81Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1981 ) Description Member States Units Quantitative limits from 1 January to 31 December 1981 18 61.03 B C 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 Men's and boys' under garments , inclu ­ ding collars , shirt fronts and cuffs : Men's and boys ' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres D F BNL UK Tonnes 53 42 13 74 19 0 61.05 B I III 61.05-30 ; 99 Handkerchiefs : B. Other : Handkerchiefs of woven fabric , of a value of not more than 15 EUA/kg net weight D F I BNL UK IRL DK EEC 1 000 pieces 13 889 2910 8 059 11 687 5 156 133 1 668 43 504 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys' outer garments : Women's, girls ' and infants ' outer garments : B. Other : Parkas ; anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres BNL UK 1 000 pieces 196 265 23 56.05 B 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste re ­ generated fibres , not put up for retail sale BNL Tonnes 1 804 24 60.04 B IV b) 1 bb) d) 1 bb) 60.04-47 ; 73 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas , knitted or crocheted, of cotton or of synthetic textile fibres F 1 000 pieces 212 31 61.09 D 61.09-50 Corsets , corset-belts , suspender-belts , brassiÃ ¨res , braces , suspenders, garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : BrassiÃ ¨res, woven , knitted or crocheted UK 1 000 pieces 302 32 ex 58.04 58.04-07 ; 11 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ; 75 ; 77 ; 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05) : Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK EEC Tonnes 588 385 290 128 354 35 102 1 882 (') See Appendix. 21 . 3 . 81 Official Journal of the European Communities No L 75/ 13 Category CCT heading No NIMEXE code ( 1981 ) Description MemberStates Units Quantitative limits from 1 January to 31 December 1981 Tonnes37 56.07 B Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : D F I BNL UK IRL DK EEC Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics ( including terry fabrics) and chenille fabrics : 1 491 523 610 535 654 40 833 4 686 447 161 183 161 192 13 250 1 406 56.07-50 ; 51 ; 55 ; 56 ; 59 ; 60 ; 61 ; 65 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 77 ; 78 ; 82 ; 83 ; 84 ; 87 56.07-50 ; 55 ; 56 ; 59 ; 61 ; 65 ; 67 ; 69 ; 70 ; 71 ; 73 ; 74 ; 77 ; 78 ; 83 ; 84 ; 87 37 a a) Of which other than unbleached or bleached TonnesD F I BNL UK IRL DK EEC 39 TonnesBed linen , table linen , toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : 62.02 B II a) c) III a) 2 c ) B. Other : D F I BNL UK IRL DK EEC 943 564 (') 472 0 433 244 24 78 2 758 62.02-40 ; 42 ; 44 ; 46 ; 51 ; 59 ; 65 ; 72 ; 74 ; 77 ; Woven table hnen , toilet and kitchen linen , other than of cotton terry fabric 59 F Tonnes 16058.02 ex A B ex A 59.02 58.02-01 ; 03 ; 05 ; Other carpets , carpeting, rugs , mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie ' rugs and the like (made up or not) : Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven , knitted or crocheted carpets , carpeting, ru^s, mats and matting, and 'Kelem , 'Schumacks' and 'Karmanie' rugs and the like (made up or not) ; floor covering, of felt 09 ; 61 ; 65 ; 69 ; 71 ; 75 ; 79 ; 81 ; 85 ; 89 ; 90 59.02-01 ; 09 76 Men s and boys' outer garments : F BNL Tonnes 88 54 61.01 B I 61.02 B II a) Women 's , girls ' and infants outer garments : B. Other : 61.01-1 3 ; 15 ; 17 19 61.02-12 ; 14 Men s and boys woven industrial and occupational clothing ; women's , girls ' and infants' woven aprons , smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool , of cotton or of man-made textile fibres (') See Appendix . No L 75/ 14 Official Journal of the European Communities 21 . 3 . 81 NIMEXE Member States Quantitative limits Category CCT heading No code Description Units from 1 January to ( 1981 ) 31 December 1981 78 0 61.01 Men's and boys ' outer garments : Men's and boys ' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer garments , except garments of catego ­ ries 6 , 14 A, 14 B, 16 , 17 , 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres F Tonnes 209 All B III V f) 1 g) 1 2 3 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 (') See Appendix . 21 . 3 . 81 No L 75/ 15Official Journal of the European Communities Appendix to Annex ProvisionsCategory Supplier country Possibility of transfer with category 3 of up to 40 /o of the category to which the transfer is made, except Benelux, where the category is merged with category 3 . The following levels apply to Benelux for the category combined with category 3 a) : 2 2 a) 3 1981 : 204 tonnes . China China China China China Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made, except Benelux, where the category is merged with category 2 . See category 2 a).3 a) 5 The following sub-limits apply within the quantitative limits prescribed in the Annex for the Community and the United Kingdom : Jerseys and pullovers of fine animal hair, furthermore, for the UK this sub-limit covers the same products made of wool . (pieces) 1981 EEC 43 300 UK 9 700 China The following sub-limits apply within the quantitative limits prescribed in the Annex for Benelux : Long trousers : 6 10 1981 : 420 000 pieces . China The quantitative limits prescribed in the Annex include gloves, mittens and mitts, knitted or crocheted , not elastic or rubberized , of category 1 1 , of wool , of cotton or of man-made fibres . The following sub-limits apply within the quantitative limits prescribed in the Annex for the United Kingdom : Knitted gloves , mittens and mitts of category 10 (coated or impregnated): 1981 : 21 200 pairs . 19 China China39 The quantitative limits prescribed in the Annex include cotton handkerchiefs of cate ­ gory 89 . The quantitative limits prescribed in the Annex include bed linen of category 20 . The following sub-limits apply within the quantitative limits prescribed in the Annex for France : Household linen other than embroidered : 1981 : 137 tonnes . The following sub-limits apply within the quantitative limits prescribed in the Annex for Benelux : Bed linen : 1981 : 34 tonnes . 78 China The quantitative limits prescribed in the Annex include other women s outerwear of category 8 1 . For Germany 26 % of all the quantitative limits prescribed in the Annex are reserved for use at the Berlin Fair .